IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-81,863-01


                            EX PARTE KORBIN WATTS, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 11-CR-0955-G IN THE 319TH DISTRICT COURT
                             FROM NUECES COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of

methamphetamine with intent to deliver and sentenced to life imprisonment. The judgment was

affirmed on direct appeal. Watts v. State, No. 13-11-00476-CR (Tex. App.—Corpus Christi-

Edinburg Aug. 23, 2012) (not designated for publication).

        Applicant contends, among other things, that his open plea was involuntary because counsel

did not correctly advise him of the applicable punishment range. The writ record contains no record

of admonishments and no response from counsel. Applicant has alleged facts that, if true, might
                                                                                                         2

entitle him to relief. In these circumstances, additional facts are needed. As we held in Ex parte

Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the appropriate forum for

findings of fact. The trial court shall order trial counsel to respond to Applicant’s involuntary plea

claims. The trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

        If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

         The trial court shall make findings of fact and conclusions of law in regard to Applicant’s

claim that his plea was involuntary. The trial court shall make specific findings addressing counsel’s

advice to Applicant about the applicable punishment range. The trial court shall also make any other

findings of fact and conclusions of law that it deems relevant and appropriate to the disposition of

Applicant’s claim for habeas corpus relief.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all plea

papers, the record from Applicant’s guilty plea, all affidavits and interrogatories or the transcription

of the court reporter’s notes from any hearing or deposition, along with the trial court’s supplemental

findings of fact and conclusions of law, shall be forwarded to this Court within 120 days of the date

of this order. Any extensions of time shall be obtained from this Court.

Filed: October 1, 2014
Do not publish